1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     DAMIEN REESE,                                   Case No. 2:19-cv-01267-RFB-DJA
10                    Petitioner,                                     ORDER
             v.
11
      JAMES DZURENDA, et al.,
12
                    Respondents.
13

14          Petitioner has submitted a pro se petition for writ of habeas corpus, pursuant to

15   28 U.S.C. § 2254 (ECF No. 1-1). However, petitioner has submitted an incomplete

16   application to proceed in forma pauperis. He has failed to include a signed financial

17   certificate or inmate account statements. Accordingly, this matter has not been properly

18   commenced. 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2.

19          Thus, the present action will be dismissed without prejudice to the filing of a new

20   petition in a new action with either the $5.00 filing fee or a completed application to

21   proceed in forma pauperis on the proper form with both an inmate account statement for

22   the past six months and a properly executed financial certificate.

23          It does not appear from the papers presented that a dismissal without prejudice

24   will materially affect a later analysis of any timeliness issue with regard to a new action

25   filed in a timely manner after petitioner has exhausted all available state remedies.

26   Petitioner at all times remains responsible for properly exhausting his claims, for

27   calculating the running of the federal limitation period as applied to his case, and for

28   properly commencing a timely-filed federal habeas action.

                                                  1
1
            IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice
2
     to the filing of a new petition in a new action with either a properly completed application
3
     form to proceed in forma pauperis or the $5.00 filing fee.
4
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED, as
5
     jurists of reason would not find the court’s dismissal of this improperly commenced
6
     action without prejudice to be debatable or incorrect.
7
            IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies each
8
     of an application form to proceed in forma pauperis for incarcerated persons and a
9
     noncapital Section 2254 habeas petition form, one copy of the instructions for each
10
     form, and a copy of the papers that he submitted in this action.
11
            IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly
12
     and close this case.
13
            DATED: August 19, 2019.
14

15

16                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
